Citation Nr: 0109762	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  99-01 903A	)	DATE
	)
	)

On appeal from a veteran living in the jurisdiction of the 
Department of Veterans Affairs Regional Office in Las Vegas, 
Nevada


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
idiopathic epilepsy for the period from January 1, 1999 to 
November 30, 2000.  

2.  Entitlement to restoration of an 80 percent rating for 
idiopathic epilepsy, from December 1, 2000 to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to November 
1991.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  In October 1998, 
the RO reduced the 100 percent rating for a seizure disorder 
to 80 percent, effective January 1, 1999.  Subsequently, in a 
September 2000 decision, the RO reduced the evaluation to 40 
percent, effective December 1, 2000.  

The record indicates that the appellant currently resides 
within the jurisdiction served by the Las Vegas, Nevada 
Regional Office.


FINDINGS OF FACT

1.  Effective January 5, 1995, the rating for idiopathic 
epilepsy was increased to 100 percent. 

2.  Effective January 1, 1999, the 100 percent rating for 
idiopathic epilepsy was reduced to 80 percent. 

3.  Between January 1, 1999 and November 30, 2000, idiopathic 
epilepsy was not manifested by at least one major, i.e., 
tonic-clonic convulsion with unconsciousness, per month.  


CONCLUSION OF LAW

For the period from January 1, 1999 to November 30, 2000, 
idiopathic epilepsy was not more than 80 percent disabling, 
and the criteria for restoration of the total rating of 100 
percent have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000 , Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.103(a), 3.105(e), 
3.344, 4.7, 4.124a, Diagnostic Code 8910 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Restoration of a Total Rating of 100 Percent for Idiopathic 
Epilepsy for the Period From January 1, 1999 to November 30, 
2000

Factual Background

The service medical records reflect the treatment and 
diagnosis of a seizure disorder.  A 1991 medical board report 
reflects the conclusion that the condition existed prior to 
the veteran's entrance into service, but was service 
aggravated.  By rating action of June 1992, service 
connection was established for idiopathic epilepsy.  The 
disability was assigned a 40 percent rating, and by rating 
action of January 1994, an 80 percent rating was assigned.

In January 1995, the veteran was hospitalized following an 
episode of a generalized tonic clonic seizure of one minute.  
The seizure was associated with cyanosis.  There was no loss 
of consciousness, tongue biting, or incontinence.  His 
Dilantin level was low at admission, and he was discharged 
with instructions for the use of Dilantin at home.  However, 
while in the emergency room, another seizure occurred with 
cyanosis and the veteran was admitted.  The follow-up and 
treatment of the seizure disorder is noted in VA records from 
1995.  In August 1995, the examiner commented that the 
veteran's seizure disorder was poorly controlled.  

A VA examination was conducted in October 1995.  It was 
reported that the veteran was hospitalized in January of that 
year for his seizure, and that his last seizure occurred that 
September.  He was taking Depakote and Dilantin, and the 
examiner indicated that the veteran was doing relatively 
well.  Still, he continued to apparently experience two 
seizures a month.  They usually last about a couple of 
minutes.  A roommate has witnessed the seizures and described 
them as grand mal motor seizures lasting 30 seconds to one 
minute.  They were associated with a loss of consciousness, 
post ictal confusion, disorientation and exhaustion.  At 
times, he bites his cheek and not his tongue, and there is 
not a history of incontinence.  Before a seizure starts, he 
reportedly suffered from jerky movements and staring spells.  
There had not been an accident or precipitating factor, such 
as head trauma.  There were no other associated symptoms, and 
he was otherwise healthy without systemic illness.  There 
were no major problems with vision or hearing, although in 
the past there had been hearing loss and tinnitus.  The 
assessment was an unremarkable neurologic examination without 
focal deficit.  The examiner indicated that the history was 
consistent with probable idiopathic epilepsy, and that a past 
EEG was abnormal.  

By rating action of January 1996, a total rating of 100 
percent was assigned, effective from January 5, 1995.  

In December 1997, the veteran was treated for low back pain.  
It was mentioned that this started after the veteran suffered 
a seizure.  

A VA examination was conducted in July 1998.  The examiner 
indicated that the medical records were made available and 
reviewed.  The veteran reported having one seizure every two 
months.  He frequently had an aura prior to a seizure which 
consisted of unmistakable and overwhelming tiredness.  The 
veteran reported that during his seizures, he lost 
consciousness, shook all over, and that he felt confused and 
ill.  On a day when he had a seizure, he reportedly was 
confined to bed for the remainder of the day.  There 
reportedly also were some side effects from the medication, 
such as memory problems with decreased concentration and 
increased tired feelings.  He was taking Divalproex and 
Dilantin.  On physical examination mental status, cranial 
nerves, and motor and sensory studies were normal.  Deep 
tendon reflexes were 2+ and the toes were downgoing.  The 
veteran reported that he did not drive.  The examiner pointed 
out that the September 1992 EEG showed intermittent frontal 
theta, and a slowing of rare intermittent bilateral theta, 
which were opined to be consistent with a post-ictal state.  
The diagnosis was epilepsy.  

By rating action of August 1998, the RO proposed reducing the 
total rating to 80 percent.  Notification of the proposed 
reduction was issued in August 1998.  In the rating decision 
the RO noted that the veteran reported having seizures every 
two months.  By rating action of October 1998, the RO reduced 
the rating to 80 percent, effective January 1, 1999.  

An October 1998 note from a VA physician is of record.  The 
physician reported that the veteran was unable to drive, 
operate heavy machinery, or work at heights due to his 
seizures.  The examiner stated that due to the idiopathic 
nature of the appellant's disorder he was at constant risk 
for injury.  

Further complaints of seizures are noted in VA treatment 
records from 1997 through 1999.  The records also reflect the 
general warnings regarding the activities the veteran should 
avoid in light of his seizures.  In December 1998, the 
veteran reported that he felt a seizure coming on.  He had 
seen an aura that started shaking.  It was noted that his 
last seizure was in October 1998.  In March 1999, it was 
reported that the veteran had a seizure.  Later that March 
and in June 1999, it was noted that the seizures were in good 
control.  In September 1999, it was noted that his last 
seizure was in August.  

In a September 1998 social worker's report the appellant was 
noted to have been working since October 1998.

A review of the claims folder shows that the veteran was 
scheduled for a VA examinations for July 1999, August 1999, 
and July 2000.  However, the veteran failed to report for 
these studies.  

By rating action of July 2000, the RO proposed a reduction in 
the rating to 40 percent.  By rating action of September 
2000, the rating was reduced to 40 percent, effective 
December 1, 2000.  

Legal Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's treatment records and 
conducted an examination of the appellant.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  Id.

Service connection is in effect for idiopathic epilepsy, and 
the reduced evaluation is rated under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8910.  Diagnostic Code 
8910 contemplates grand mal epilepsy, and is rated according 
to the general rating formula for major seizures.  In a note 
following Diagnostic Code 8910, it is indicated that a major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  A total rating of 100 
percent is assigned for seizures averaging at least 1 major 
seizure per month over the last year.  A rating of 80 percent 
is assigned for seizures averaging at least 1 major seizure 
in 3 months over the last year; or more than 10 minor 
seizures weekly. 

In this case, the veteran is appealing an RO rating action 
which reduced the rating for his seizure disorder from 100 to 
80 percent, effective January 1, 1999.  In reducing the 
rating, the RO complied with the procedures outlined under 
38 C.F.R. § 3.105(e).  The 100 percent rating was in effect 
from January 5, 1995 to December 31, 1998, less than 5 years, 
and thus various provisions of 38 C.F.R. § 3.344, pertaining 
to stabilization of disability ratings, do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).

Here, the evidence of record clearly demonstrates that the 
veteran continues to suffer from his seizure disorder and 
that there are various limitations imposed with regard to 
certain types of activities.  However, the preponderance of 
the evidence of record clearly supports the RO's decision to 
reduce the rating to 80 percent since sustained improvement 
was shown.  As noted, the veteran was hospitalized for 
seizure episodes in January 1995.  Later in August 1995, the 
examiner commented that the disorder was poorly controlled, 
and at the time of the VA examination a few months later in 
October, it was reported that the veteran was suffering from 
two seizures per month.  Significantly, however, the 
documented frequency of the seizures clearly decreased as is 
evident by the July 1998 report of less than one major 
seizure every two months.  This decrease is also evident when 
the seizure frequency reported during outpatient clinic 
visits between 1997 and 1999 is considered.  Under these 
circumstances, improvement was shown and the reduction was 
appropriate.  The disability picture was not comparable to 
the criteria for a 100 percent rating under Diagnostic Code 
8910, therefore there was not a question as to which rating 
should apply.  38 C.F.R. § 4.7. 

In summary, the Board concludes that the reduction of the 
veteran's rating from 100 to 80 percent was proper as there 
had been improvement.  Restoration of a total rating of 100 
percent for the seizure disorder is not warranted. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to restoration of a total rating of 100 percent 
for idiopathic epilepsy for the period from January 1, 1999 
to November 30, 2000 has not been established, and the appeal 
is denied. 


REMAND

As noted in the Factual Background for the above decision, 
the veteran failed to report for a VA examination in July 
2000.  However, a review of the claims folder reveals no 
documentation that the veteran was informed of this 
examination, or that he was provided notice of the 
consequences of failure to report for the examination.  
Moreover, the January 2001 supplemental statement of the case 
does not reflect that the pertinent laws and regulations 
regarding the failure to report for the examinations were 
provided to the appellant.  Therefore, the veteran should be 
given another opportunity to report for examination and he 
should be informed of the consequences of failure to report 
for the examination, as outlined in the pertinent 
regulations.  38 C.F.R. §§ 3.158, 3.326, 3.655(b) (2000). 

Additionally, the Board notes that in November 2000, however, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000.  As these procedures 
could not have been followed by the RO at the time of the 
above referenced rating decision, and as these procedures are 
more favorable to the appellant than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  Specifically with regard to 
this matter, the RO should obtain from the veteran, the names 
and addresses of all medical care providers who have recently 
treated him for his idiopathic epilepsy since 1999.  Under 
Section 3 of the Veterans Claims Assistance Act of 2000, (to 
be codified at 38 U.S.C. § 5103A(b)), VA must make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies to VA and authorizes VA to obtain. 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who has treated him for 
idiopathic epilepsy since 1999.  Based on 
his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his idiopathic epilepsy.  
Such tests as the examining physician 
deems necessary are to be performed.  All 
findings should be reported, to include 
the frequency of any seizures, both grand 
and petit mal.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examination report should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  The RO should then readjudicate the 
claim of entitlement to an increased 
rating for idiopathic epilepsy.  With 
respect to the readjudication of this 
claim the provisions of the Veterans 
Claims Assistance Act of 2000 must be 
complied with.  

Thereafter, the RO should again review the claim.  If any 
benefit sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  The veteran and his representative should then 
be given the opportunity to respond thereto.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

